SOMERVILLE, J.
— The charge requested by the defendant was, in our judgment, properly refused by the court. It was on the effect of the evidence, and such a charge ought never to be given by the court unless the evidence is entirely free from conflict as to material facts, so as to authorize no inference repuguant to that embodied in the charge. If there be any evidence, however weak or inconclusive, tending to support the contrary conclusion, such a charge should not be given at the request of either party.
There were facts in evidence, in this case, from which the jury were authorized to infer that the defendant was guilty of the crime charged, which was burglary. In the first place, the recent possession of the goods, which were probably stolen in the commission of the offense, authorized the inference of the party’s complicity in the crime charged, unless such guilty possession were explained to the satisfaction of the jury.— White v. State, 72 Ala, 195; Henderson v. State, 70 Ala. 23. The defendant, it is true, testified in his own behalf, that he had purchased the goods from a person unknown. But there was evidence from which the jury might well infer that this explanation was untrue. The admissions made by the defendant to the prosecutor at different times on this subject were entirely inconsistent. He stated at one time that he had purchased the goods from an unknown person, and at another that he had toon them at a game from “a tramp.” These contradictory statements each tended to destroy the credibility of the other, and one of them tended to refute the explanation given by the defendant in his testimony on the stand. Under this state of facts, the court properly left the solution of this conflict to the determination of the jury, by refusing to charge on the effect of the evidence.
Affirmed.